            Case 1:19-cv-08087-NSR Document 6 Filed 08/29/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                  Case No. 19-cv-8087-ua
 TS EMPLOYMENT, INC.,
                                                  Chapter 11 Case No. 15-bk-10243-mg
                        Debtors.
 JAMES FELTMAN, not individually but              No. 18-ap-1649-mg
 solely as chapter 11 trustee for TS
 Employment, Inc.,                                CERTIFICATE OF SERVICE
                        Plaintiff,

          - against -

 KOSSOFF & KOSSOFF LLP and IRWIN
 KOSSOFF,
                Defendants.

          I, Jeffrey Chubak, hereby certify under penalty of perjury that on August 27, 2019, I

electronically filed a copy of the Notice of Defendants’ Motion to Withdraw the Bankruptcy

Reference, Memorandum of Law in Support, and Declaration of Jeffrey Chubak, together with

Exhibits 1-3 thereto, on the docket of the above-referenced adversary proceeding, and arranged

for hand delivery of one original and three copies of a completed Civil Cover Sheet with Statement

of Relatedness to the Bankruptcy Court Clerk the next day pursuant to Local Bankruptcy Rule

5011-1; that on August 29, 2019, each of the foregoing documents was posted to the docket herein;

and that at the same time Notice of Electronic Filing of each of the foregoing documents was e-

mailed to counsel for Plaintiff James Feltman, thereby effecting service of the same pursuant to

Fed. R. Civ. P. 5(b)(2)(e) and Local Civil Rule 5.2(e) and Section 9.1 of this Court’s Electronic

Case Filing Rules & Instructions (Feb. 1, 2019 ed.), at the following addresses: Vincent Lazar

<vlazar@jenner.com>; and Carl Wedoff <cwedoff@jenner.com>.

Dated: August 29, 2019                              STORCH AMINI PC

                                                    /s/ Jeffrey Chubak
                                                    Attorneys for Defendants Kossoff & Kossoff
                                                    LLP and Irwin Kossoff
